March 11, 2011 Mike Rugen Chief Financial Officer Tengasco, Inc. 10215 Technology Drive Knoxville, TN 37932 RE: Authorization to cite R^2 in Tengasco’s SEC filing for 12/31/2010. Dear Mr. Rugen, Thank you for choosing R^2 to provide valuations for Tengasco’s portfolio of derivative hedge transactions. You have the consent of R^2 to reference our company in Tengasco’s SEC filing for the analytical work we provided as of 12/31/2010. Sincerely, Wayne Penello President ANOVA Management, Inc. General Partner of Risked Revenue Energy Associates Risked Revenue Energy Associates 2029 Woodhead St. • Houston, Texas • 77019 Phone: 713-522-6161 • www.riskedrevenue.com
